882 So.2d 1160 (2004)
STATE of Louisiana
v.
Eugene JARROW.
No. 2004-KP-0483.
Supreme Court of Louisiana.
September 24, 2004.
In re State of Louisiana;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 269-092; to the Court of Appeal, Fourth Circuit, No. 2004-K-0009.
Writ granted; conviction and sentence reinstated. Relator's filing below, properly considered as an application for post-conviction relief was untimely by a matter of 23 years and should not have been considered on the merits by the district court. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189.